863 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Otis Bernard CHAMBERS, Defendant-Appellant.
No. 88-1750.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1988.

Before ENGEL, Chief Judge and WELLFORD and BOGGS, Circuit Judges.

ORDER

1
The defendant appeals the district court's order denying his motion for bail pending trial.  On October 28, 1988, a jury found the defendant guilty of conspiracy to possess with intent to distribute cocaine and marijuana.  This verdict renders the present appeal moot.  Accordingly,


2
It is ORDERED that this appeal is dismissed.